Ross, J.
Under the poor laws, as they existed prior to the enactment of chaptér 225, Laws of 1896, the settlement of the poor person in this case was in the town of Onondaga. See R. S., pt. 1, chap. 20, tit. 1.
Chapter 225, Laws of jl'896, which at once repealed the existing provisions of the Revised Statutes and provided a comprehensive system of poor laws, did not substantially change the law relative to obtaining or losing a settlement.
A labored comparison of the provisions of those acts is unnecessary.
Prior to April 7, 1897, the poor person in this case was properly chargeable, to the town of Onondaga.
Chapter 203, Laws of 1897, which took effect April 7, 1897, provides as follows:
“A person who has gain'ed a settlement in a town or city loses the same by a continuous residence elsewhere for one year.”
*267The poor person having lived continuously elsewhere than the town of Onondaga for over a-year prior to April 7, 1897, and also for a like period continuously in the city.of Syracuse; if the provision of chapter 203, Laws of 1897, apply to the conditions as they existed at- the time of the passage of that act nothing more need be said as to the liability of the town of Onondaga. . In other words, the act of 1897 makes a most radical change in the law as it existed relative to the continuance of a settlement of a poor person.
• Under the former law a poor person did not lose his settlement until he had lived in the new town one year without help, which offered a premium to zealous officials to suggest help, at least not to discourage an applicant for assistance, which their town did not pay, and which prevented the applicant from becoming a charge upon the new town.
Under the act of 1897, granting assistance does not prevent the loss of a settlement.
Under the provisions of the Poor Law, prior to chapter 203, Laws of 1897; the poor person had frequently removed to some distance from the town, which was compelled to render him assistance, so that the town officials of the town that had to pay could neither determine the need of assistance, or see tyo it that it was wisely expended.
Hon. T. E. Hancock, attorney-general of this state, has given his opinion that the provisions of chapter 203, Laws of 1897, applied to the conditions as they existed at the time of its passage.
I quote from letter bearing date June 19, 1897, Attorney-General T. E. Hancock to Hon. J. B. Booth:
“ In reply permit me to say that chapter 203', Laws of 1897, became a law and went into effect on April 7, 1897, and provides as follows: -A person who has gained a settlement in a town or city loses the same by a continuous residence elsewhere for one year.’
“ In my judgment the intention of the statute is to determine . each case under the conditions existing at the time of the passage of the act. A pauper who had resided in a town for one year prior to the passage of this law, it seems to me, becomes a charge upon the town in which he has resided; and it was not intended that the year’s residence should be reckoned as a year from the time of the passage of this law, or in other words, from the 7th day of April, 1897.”
*268The effect of the provision of chapter 203, Laws of 1897, relieved the town of Onondaga; has the poor person a settlement in the city . of Syracuse?
The settlement in the town of Onondaga was a legal fiction. For reasons which are unnecessary to enlarge upon, the fiction of an actual residence was indulged in. That fiction is now removed and we have the plain physical facts left, that is, where physically and actually has the man lived for the past year, that is the test and the only one.
When the invisible thread that bound this man to a town in which he had not actually resided for over five years was' cut, all other restraints which prevented him from being an actual and a legal resident of one and the same place were severed, and his actual, and his legal residence immediately became one and the same. It is as if he had never seen the town of Onondaga, never received help from that town.
His residence in the town of Onondaga for five years was an imaginary one constructed upon statutes, those statutes have been ■superseded and now all parties concerned must adjust themselves to the actual facts, which show a residence of many years in the city of Syracuse.
There is no constitutional objection to a general, law which alters the rules of settlement, although its effect may be to transfer from one town to another the1 obligation to support individuals who may become entitled to relief as paupers.” Bridgewater v. Plymouth, 97 Mass. 382, 390.
It is only necessary to determine that the town of Onondaga is relieved from the provisions of chapter 203, Laws of 1897, but the facts are all before me; and the superintendent of the poor of the county of Onondaga, and the overseer of the poor of the city of Syracuse, both desire a speedy decision. I think it due these officials that the important question of the present settlement of the poor person be determined, that the interests watched over by them respectively may be protected by such steps as to them seem proper.
The welfare of those unfortunates who may require assistance who are similarly situated also require an early decision.
I appreciate the responsibility of determining the effect of the-provisions of chapter 203, Laws of 1897, without precedents to guide, or an opportunity, to have any errors I may commit corrected by an appellate court. I am glad, however, to know that the same legislative power which passed chapter 203, Laws of 1897, *269can modify or repeal the same if its provisions are found to be unsatisfactory.
The decision of the superintendent of the poor of the county of Onondaga that the said Michael Augustine has lost his settlement as a poor person in the town of Onondaga, and that he¡ has gained a settlement as a poor person in the city of Syracuse is affirmed, together with costs of this appeal to the town of Onondaga, to he taxed.
Decision of the superintendent of the poor affirmed, with costs of this appeal.